Dismissed and Opinion Filed February 4, 2015.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01331-CR
                                     No. 05-14-01332-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                         ERIC MONTRELL HICKMON, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. M11-42220-G, M11-42221-G

                              MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart

       The State has filed a motion to dismiss its appeals in these cases. The Court GRANTS

the motion and ORDERS that the appeals be DISMISSED and this decision be certified below

for observance. See TEX. R. APP. P. 42.2(a).


                                                        PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
141331F.U05
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

THE STATE OF TEXAS, Appellant                      On Appeal from the County Criminal Court
                                                   No. 6, Dallas County, Texas
No. 05-14-01331-CR        V.                       Trial Court Cause No. M11-42220-G.
                                                   Opinion delivered per curiam before Justices
ERIC MONTRELL HICKMON, Appellee                    Francis, Evans, and Stoddart.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 4th day of February, 2015.
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


THE STATE OF TEXAS, Appellant                      On Appeal from the County Criminal Court
                                                   No. 6, Dallas County, Texas
No. 05-14-01332-CR        V.                       Trial Court Cause No. M11-42221-G.
                                                   Opinion delivered per curiam before Justices
ERIC MONTRELL HICKMON, Appellee                    Francis, Evans, and Stoddart.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 4th day of February, 2015.